PER CURIAM.
The appellant, Juan Samuels, challenges a jury verdict against him and in favor of Luxury Imports of Palm Beach, Inc. with respect to the sale of a used car to Samu-els. The gravamen of Samuels’ complaint was that Luxury Imports falsely represented to him that the vehicle had never been in a significant collision. The jury rendered a special interrogatory verdict, answering three questions on three theories of liability. The jury specifically found that Luxury Imports did not make fraudulent misrepresentations to Samuels, engage in violations of the Florida Deceptive and Unfair Trade Practices Act, or convert his property in connection with the sale. The issues Samuels raises on appeal concern the improper admission of evidence relating to Samuels’ damages and improper argument by defense counsel with respect to damages. We conclude that the errors, if any, in admitting this testimony or argument of counsel were harmless, because the jury never reached the issue of damages, having found for *761Luxury Imports on the liability issues. See § 59.041, Fla. Stat.
Affirmed.
WARNER, KLEIN, JJ., and BAILEY, JENNIFER D., Associate Judge, concur.